COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 02-08-161-CR
                               NO. 02-08-162-CR


FREDERICK D. OSBORNE                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Frederick D. Osborne appeals his convictions and sentences for

aggravated sexual assault of a child.              See Tex. Penal Code Ann. §

22.021(a)(2)(B) (Vernon Supp. 2008). We will affirm.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel


      1
          … See Tex. R. App. P. 47.4.
avers that, in her professional opinion, the appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave appellant

the opportunity to file a pro se brief, and he has not filed one. The State also

has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v.




                                       2
State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgments.




                                               PER CURIAM


PANEL: MEIER, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 30, 2009




                                     3